Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to compel respondents to determine whether a certain plumbing company was violating various provisions of the Plumbing Code of respondent City of Niagara Falls (City). The City appeals from a judgment denying respondents’ motion to dismiss the petition and, instead, granting the petition and mandating that respondents conduct a public hearing on the matters at issue in the petition. We reverse.
“The extraordinary remedy of mandamus lies only to compel the performance of a ministerial act and only where there exists a clear right to the relief sought” (Matter of Priest v Mareane, 45 AD3d 1474, 1475 [2007], lv denied 10 NY3d 704 [2008]). Here, petitioner failed to cite to “any statute, rule, regulation or *1468case law requiring” respondents to investigate the allegations raised by petitioner and thus failed to establish a clear right to the relief sought (Sightseeing Tours of Am., Inc. v Air Pegasus Heliport, Inc., 40 AD3d 354, 355 [2007], lv denied 9 NY3d 817 [2008]). Present—Hurlbutt, J.P, Martoche, Smith, Peradotto and Green, JJ.